DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/2020 has been entered. Claims 1, 2, and 11 were amended.
 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action mailed on 11/18/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-11 in the reply filed on 10/4/2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/4/2019.

Claim Interpretation
Claim limitation “application unit” has NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because claims 1 and 11 connotes structure to the limitation by further reciting a bell cup. See MPEP 2181.

Claim limitation “measuring device” in claims 1, 6, 7, 8, 9, 10, and 11 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “measuring” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 6, 7, 8, 9, 10, and 11 has/have been interpreted to cover “a microphone, sound or vibration sensor” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 6, last paragraph).

Claim limitation “handling unit” in claim 6 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “handling” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 6 has/have been interpreted to cover “a robot arm” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 5, fourth paragraph).

Claim limitation “cleaning device” in claim 9 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “cleaning” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “device” is merely a generic placeholder for the term “means.”
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 9 has/have been interpreted to cover “a dip tank” corresponding to structure described in the specification that achieves the claimed function, and equivalents thereof (Spec., Pg. 6, first paragraph; Drawings, Fig. 1).

Claim Objections
Claim 1 is objected to because of the word “while” should be replaced with “is” in the expression “while the bell cup is 
Appropriate correction is required.

Claim 11 is objected to because of the word “while” should be replaced with “is” in the expression “while the bell cup is 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The previous rejection under 35 U.S.C. 112(b) is withdrawn since claim 2 was amended.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "the application unit" in line 6.  There is insufficient antecedent basis for this limitation in the claim since claim 11 previously recites “at least one application unit” in lines 2-3. The limitation will be interpreted as “the at least one application unit” for consistency and clarity.

Claim Rejections - 35 USC § 103
Claims 1, 2, 5, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sinnott (USP 20160030962, already of record) in view of Pham (USP 5685495).

a sprayer 12 (application unit) for coating objects, the sprayer 12 (application unit) comprising a bell cup (20) which discharges medium when rotated (para 0012-0013; see for example Fig. 1), and
at least one sensor (measuring device) to monitor the bell cup (20) (para 0022).

Sinnott does not explicitly teach a sensor as a measuring device positioned and configured to monitor resonant frequencies of rotatable parts of the sprayer 12 (application unit) while the bell cup (20) is rotating.
However, Pham teaches a movable microphone 55 (measuring device) which is positioned and configured to monitor resonant frequencies of the sprayer member 12 (rotatable parts), for the benefit of measuring the rotation speed of the sprayer member 12 (col. 4, lines 1-25; see for example Fig. 4). The microphone 55 is movable since the microphone 55 is attached to the sprayer and thus is carried by the sprayer as the sprayer is moved. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a movable microphone with the bell cup of Sinnott, as taught by Pham, for the benefit of measuring the rotation speed of the sprayer


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sinnott (USP 20160030962, already of record) in view of Pham (USP 5685495) as applied to claim 2 above, and in further view of Mittal (US 20140102541, already of record).
Regarding claims 3 and 4, as mentioned above, the microphone in the previous art combination is movable with the sprayer.
The previous art combination above does not explicitly teach the movable microphone as a directional microphone.
However, Mittal teaches using a directional microphone, for the benefit of improving the sensitivity of the microphone towards areas of interest and minimizing background interference (para 0017; see for example Fig. 1). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the microphone with a directional microphone in the previous art combination above, as taught by Mittal, for the benefit of improving the sensitivity of the microphone towards areas of interest and minimizing background interference.
An express suggestion to substitute one equivalent component for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) (see MPEP § 2143, B.).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sinnott (USP 20160030962, already of record) in view of Pham (USP 5685495) as applied to claim 1 above, and in further view of Kirihara (US 20140371908, already of record).
Regarding claim 6, Sinnott further teaches that the application unit (12) comprises a robot (handling unit) carrying the application unit (12) (para 0013; see for example Fig. 1).
	Sinnott does not explicitly teach the handling unit being equipped with a measuring device to detect vibration.
However, Kirihira teaches a robot (handling unit) being equipped with a measuring device (38) which is designed to detect vibrations, for the benefit of adjusting an operating speed and suppressing vibration (para 0085, 0089). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a measuring device with the robot arm of Sinnott, as taught by Kirihara, for the benefit of adjusting an operating speed and suppressing vibration.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sinnott (USP 20160030962, already of record) in view of Pham (USP 5685495) as applied to claim 1 above, and in further view of Gomi (US 20140067118, already of record).
The limitation “housing part” has been interpreted in accordance with Applicant’s specification to refer to a housing part of a robot arm (Spec., Pg. 8, first paragraph).

Regarding claims 6 and 8, Sinnott further teaches that the application unit (12) comprises a robot (handling unit) carrying the application unit (12) (para 0013; see for example Fig. 1).

Sinnott does not explicitly teach the handling unit being equipped with a measuring device to detect vibration.
However, Gomi teaches a robot (handling unit) being equipped with a measuring device (32a) which is designed to detect vibrations, the measuring device (32a) arranged on a housing part of robot arm 14 (handling unit), for the benefit of adjusting an operating speed and suppressing vibration (para 0188; see for example Fig. 4). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a measuring device with the robot arm of Sinnott, as taught by Gomi, for the benefit of adjusting an operating speed and suppressing vibration.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sinnott (USP 20160030962, already of record) in view of Pham (USP 5685495) as applied to claim 1 above, and in further view of Zehner (US 20030127046, already of record).
	Regarding claim 9, the previous art combination above does not explicitly teach a cleaning device for the application unit.
	However, Zehner teaches a handling unit (96) comprising an application unit (108), and a cleaning device (10) for the application unit (104, 108), for the benefit of cleaning the application unit (para 0019, 0027; see for example Figs. 4 and 5). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing 
	Zehner further teaches that the cleaning device (10) includes a limit switch 36 mounted on cleaning chamber (12) of the cleaning device (10) to detect insertion of the application unit (104, 108) into the cleaning device (10) (para 0023; see for example Figs. 1, 2, and 4).
	However, Zehner further teaches measuring devices such as photocells and proximity sensors, that would be capable of detecting vibrations of the application unit (104, 108), for the equivalent purpose of detecting insertion of the application unit into the cleaning device (10) (para 0027). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the limit switch 36 with a measuring device in the apparatus of the previous art combination above, as taught by Zehner, for the equivalent purpose of detecting insertion of the application unit into the cleaning device.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

	Regarding claim 10, as mentioned above, Zehner further teaches that the cleaning device (10) includes a limit switch 36 mounted on cleaning chamber (12) of the cleaning device (10) to detect insertion of the application unit (104, 108) into the cleaning device (10) (para 0023; see for example Figs. 1, 2, and 4).

	Zehner does not explicitly teach arranging the measuring device inside the cleaning chamber (12).
	However, the rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange the measuring device inside the cleaning chamber (12) in the previous art combination above, for the benefit of detecting insertion of the application unit into the cleaning chamber.
The rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04). Applicant’s specification discloses that the location of the measuring device relative to the cleaning chamber is not expected to alter the operation of the device in a patentably distinct way (Spec., Pg. 7, third paragraph).


Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sinnott (USP 20160030962) in view of Pham (USP 5685495) as applied to claim 5 above, and in further view of Green (USP 6940409).
Regarding claim 17, as mentioned above, Pham in the previous art combination above further teaches a microphone 55 (measuring device) as an acoustic generator (Pham: col. 4, lines 1-25).
	The previous art combination above does not explicitly teach the measuring device includes an accelerometer (accelerated meter).
	However, Green teaches a sprayer 24 comprising a measuring device including a microphone as acoustic generator 12 (col. 3, lines 40-54) with an accelerometer as an acoustic receiver 14, for the benefit of responding to the acoustic signal by producing an electric output for processing the signal (col. 3, lines 55-67 through col. 4, lines 1-24; , col. 5, lines 13-23; see for example Figs. 2 and 3). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine an accelerometer with the microphone in the previous art combination above, as taught by Green, for the benefit of responding to the acoustic signal by producing an electric output for processing the signal.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).


Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717